Citation Nr: 0503605	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Ivey, Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2003 the Board denied the veteran's claims for an 
increased evaluation.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2003 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand and the 
Board's decision was vacated.  The case was subsequently 
remanded to the RO in April 2004 and has since been returned 
to the Board.  


FINDING OF FACT

There is evidence for and against the conclusion the 
veteran's service-connected PTSD rendered him unemployable 
during the entire appeal period.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for a 
100 percent schedular evaluation for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411, prior to, and 
since November 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable result obtained by this decision, a 
discussion of VA's duty to notify and assist is unnecessary.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  

In this case, the claim from which this appeal arose was 
filed in October 1996.  The criteria for evaluating PTSD 
changed effective in November 1996.  Therefore, the criteria 
for evaluating this disorder both before and after that 
change must be considered.  Under the pre-November 1996 
criteria, a 70 percent evaluation is assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there is totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  Moreover, if any one of the three criteria set 
forth in Diagnostic Code 9411 for a 100 percent rating are 
met, a 100 percent rating shall be assigned.  See Johnson v. 
Brown, 7 Vet.App. 95 (1994).  

Under the criteria in effect from November 1996, a 70 percent 
rating is warranted for PTSD which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent rating is assigned for PTSD under the new 
criteria when it results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The facts in this case may be briefly stated.  The veteran, 
whose military awards and decorations include the Silver Star 
for gallantry in combat, submitted his application for 
service connection for PTSD in October 1996.  Since that 
time, he has been examined on a number of occasions for VA 
purposes and his treatment records have been obtained.  Also 
during this time, the record shows that while the RO 
initially awarded only a 10 percent evaluation for this 
impairment, following the grant of service connection, the 
veteran was subsequently awarded a 70 percent schedular 
evaluation, effective from October 1996.  In addition, he has 
been awarded a total disability rating based on 
unemployability (TDIU) due to service connected disability, 
effective from July 1999.  In this regard, in addition to 
PTSD, the veteran is also service connected for an erectile 
dysfunction, but since that is evaluated as non-compensably 
disabling, his TDIU rating is essentially based on his 
impairment from PTSD.  

Following his application for benefits, the veteran was 
examined for VA purposes in January 1997.  At that time, his 
impairment from PTSD was characterized as only mild, but 
subsequent records, as early as in 1998, reflect the 
disability to be characterized as severe and explain the 
symptoms had been previously obscured by alcoholism.  These 
records also include scores on the Global Assessment of 
Functioning Scale as primarily between 45 and 55, which is 
indicative of moderate to serious symptoms, and in the case 
of scores of 50 or less, an inability to keep a job.  [The 
Global Assessment of Functioning is a scale reflecting the 
subject's psychological, social, and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
Richards v. Brown, 9 Vet. App. 266, and American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).]  This characterization 
of the veteran's employment situation is consistent with the 
veteran's testimony concerning his intermittent work record 
since service, and his testimony concerning missing several 
days each week at his last place of employment (for 5 months 
in 1997).  Indeed, this last employer essentially 
corroborated the veteran's attendance problems indicating in 
a document received in 1999, that the veteran lost more than 
1500 hours due to disability during the veteran's April 1997 
to September 1997 employment. 

Although a VA examiner considered the veteran capable of some 
form of employment after examining the veteran in 2001, given 
the characterization of his impairment as severe in both 
earlier and subsequent records, the veteran's spotty work 
record due to this disability, and his consistent complaints 
that have included depression, anger and memory problems, the 
Board concludes that by resolving doubt in the veteran's 
favor, the evidence satisfactorily reflects the veteran has 
been rendered unemployable by PTSD since October 1996, 
thereby meeting the schedular criteria for a 100 percent 
rating since that time.  Accordingly, the veteran's appeal is 
allowed.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


